STATE OF MICHIGAN

                           COURT OF APPEALS


                                                                   UNPUBLISHED
In re A. F. JONES, JR., Minor.                                     July 12, 2018

                                                                   No. 342310
                                                                   Monroe Circuit Court
                                                                   Family Division
                                                                   LC No. 16-023903-NA


Before: O’BRIEN, P.J., and METER and RIORDAN, JJ.

PER CURIAM.

       Respondent appeals as of right the trial court’s order terminating his parental rights to a
minor child based on his voluntary release of his rights. We affirm.

        Petitioner, the Department of Health and Human Services filed a petition in September
2016 alleging that respondent was unable to care for the child, was without income and suitable
housing, had a history of substance abuse and an extensive criminal record, was incarcerated on
a probation violation, and would be in prison at least until August 2020. The trial court took
jurisdiction over the child after respondent pleaded to some of the allegations in the petition on
October 20, 2016. Petitioner filed a supplemental petition for permanent custody on July 19,
2017, alleging in part that the child’s mother used illegal substances during her pregnancy, did
not participate in drug screens, did not have suitable housing, and did not visit with the child.
The mother voluntarily released her parental rights to the child on September 21, 2017, and is not
a party to this appeal.

        At a hearing on October 9, 2017, the trial court indicated that it was going to consider
whether TS, the mother of respondent’s other children, would be a suitable caregiver for the
child. The court directed petitioner to complete a home study on TS. Petitioner determined that
TS would not be a suitable caregiver. At a hearing on November 14, 2017, after consulting with
his attorney and discussing the results of the home study, respondent executed a release of his
parental rights. He stated that it would be in the child’s best interests for the foster family to
continue caring for the child.

        After the court accepted respondent’s release of parental rights, it signed an order
terminating respondent’s parental rights on the basis of the release. On December 17, 2017,
respondent filed a petition for rehearing, claiming that he executed the release of his parental
rights based on inaccurate information contained in the home-study report. He alleged that, had
he known the information in the report was inaccurate, he would not have released his parental

                                               -1-
rights but would have instead advocated for TS to become the child’s legal guardian. The trial
court heard testimony from respondent and denied respondent’s petition after finding that
respondent’s release was made freely and with knowledge and understanding. The trial court
considered the record and did not find good cause to allow rehearing.

       Respondent argues that the trial court abused its discretion by denying his motion for
rehearing. We review for an abuse of discretion a trial court’s decision regarding a motion for
rehearing. Churchman v Rickerson, 240 Mich. App. 223, 233; 611 NW2d 333 (2000). MCR
3.806(B) provides:

               The court must base a decision on whether to grant a rehearing on the
       record, the pleading filed, or a hearing on the petition. The court may grant a
       rehearing only for good cause. The reasons for its decision must be in writing or
       stated on the record.

        Respondent first claims that in releasing his parental rights, he was misled by information
about TS that was provided in the home-study report, and he should have been given the report
“reasonably in advance” of the November 14 hearing, to give him time to rebut inaccuracies
contained in it. However, even assuming, without deciding, that the report contained certain
inaccuracies, respondent has failed even to argue that TS would in fact have been a suitable
caregiver or able to become the child’s legal guardian. 1 According to unrefuted information in
the report, TS’s children were not living with her. A foster-care worker testified that TS was “on
Central Registry, . . . which would not allow us to place [the child] with her . . . .” In his
appellate brief, respondent’s basis for his allegations of inaccuracies in the report that led him to
release his parental rights consists of the following statement he made at the motion for
rehearing: “He [respondent’s attorney at the time of the release] said that [TS] said to them and,
like the incidences that happened in our past is incorrect. She said she didn’t tell ‘em the way
that they put it in the report.” This vague statement fails even to allege that the report was
inaccurate to such an extent that TS would in fact have been a viable person for a guardianship.
In addition, as noted by the trial court, respondent made his decision to release his parental rights
after consulting with his attorney. Significantly, he did not request an adjournment or request to
take testimony from TS in an effort to ascertain the accuracy of the report, and the substance of




1
  The whole basis for respondent’s motion for rehearing was his assertion that he only signed the
release because his “last resort” for maintaining a relationship with the child was for TS to be the
child’s guardian, and when he learned that TS was not an option for guardianship, he decided to
release his rights and let the child remain with the foster parents. The problem with respondent’s
assertion is that he fails to show or even allege that petitioner’s finding that TS was not an option
for guardianship was erroneous.


                                                -2-
the report was accurately transmitted to respondent at the time respondent made the decision to
release his parental rights.2 Under all the circumstances, there is no basis for reversal.

         For his second issue on appeal, respondent contends that his release of rights was not
made knowingly or voluntarily. He states that this is so because the home-study report contained
inaccurate information, he had “no time” to review the report, and he had insufficient time to
consider his waiver decision. His argument about inaccurate information is merely a rehash of
his first appellate issue, which we have already rejected. In addition, respondent’s attorney at the
January 18, 2018, hearing stated that respondent “went over” the report with his former attorney
at the time of the release of rights; respondent’s assertion that he had “no time” to review the
report is not correct. In addition, at the hearing regarding respondent’s release of rights, the trial
court cautioned and questioned respondent in great detail before accepting the release.
Respondent stated that he was not under the influence of any drugs or medication that would
affect his ability to release his rights. He stated that he understood that no one could force him to
release parental rights and that he was doing it of his own free will. The trial court explained to
respondent the implications of release, and respondent stated that he understood he was giving
up all of his parental rights to the child. Respondent reiterated that he believed that release of his
parental rights was in the child’s best interests. Although respondent claims otherwise in his
appellate brief, during the trial court’s proceedings respondent stated that he had had enough
time to discuss the matter with his attorney and that no one had put any pressure on him or
coerced him to release his parental rights and consent to adoption. Respondent agreed that the
release was his own, well-thought-out decision. Respondent stated that he understood that the
release and consent were final and he would not be able to change his mind. Given the trial
court’s thorough questioning of respondent, there is no indication that the release was anything
but knowing and voluntary. Again, respondent did not request an adjournment to consider
matters further or to verify the validity of the home-study report. The trial court did not abuse its
discretion by denying the motion for rehearing.

       Affirmed.




                                                              /s/ Colleen A. O'Brien
                                                              /s/ Patrick M. Meter
                                                              /s/ Michael J. Riordan




2
  At the January 18 hearing, respondent’s new attorney stated that, at the time of the release of
parental rights, respondent “did talk to [the former attorney], who I guess at the time . . . did have
a copy of the report and went over it with him.”


                                                 -3-